438 F.2d 1
A. E. STALEY MANUFACTURING COMPANY, Plaintiff-Appellant,v.PORTO RICO LIGHTERAGE COMPANY and The TUG CATANO, herengines, etc., Defendant-Appellee.
No. 30035.
United States Court of Appeals, Fifth Circuit.
Jan. 28, 1971.

John W. Hamilton, H. Barton Williams, New Orleans, La., for plaintiff-appellant; Deutsch Kerrigan & Stiles, New Orleans, La., of counsel.
James B. Kemp, Jr., Edward J. Brandao, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Jr., District Judge, 323 F. Supp. 27.  Before GODBOLD, CLARK and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)